DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Remarks
103
Due to Applicant’s arguments and amendments the previous office action is now moot and the claims have been given further searching and consideration. Consequently, please find a new rejection below addressing the amended claims. 



Disposition of Claims
Claims 1-21 are pending in the instant application.  Claims 1, 11,  and 19 have been amended. Claim 17 has been cancelled.  No claims have been added.  The rejection of the pending claims is hereby made final.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Waldman et al (US 2016/0180284) in view of Douglas et al (US 2014/0025535), further in view of Wu et al (US 2011/0004509).

Regarding claim 1, the prior art discloses a system for providing near real-time inventory availability, the system comprising: a plurality of inventory servers configured to track inventory for a collection of items offered by a retailer across each of a plurality of retail locations (see at least paragraph [0021] to Waldman et al, each of the plurality of inventory servers being assigned a different subset of the collection of items and maintaining an inventory availability information for the assigned subset of the collection of items (see at least paragraph [0022] to Waldman et al); the one or more items being designated as high-traffic items; (see at least paragraphs [0016 and 0017] to Waldman et al), each inventory read request being associated with an item from the items and, in response to the inventory read request: determine, for each of the items,  whether the item is indicated as a high-traffic item; for at least one of the items indicated as being a high traffic item, (see at least paragraphs [0017 and 0018] to Waldman et al). 
	Waldman et al does not appear to explicitly disclose a plurality of intermediate servers, each of the plurality of intermediate servers being configured to store the inventory availability information for one or more items within the collection of items and a web server configured to receive inventory read requests for items included in the collection of items; send[ing] the respective inventory read request for the at least one other item to an intermediate server from among the plurality of intermediate servers; and for at least one of the items indicated as being a high traffic item, send[ing] the respective inventory read request for the at least one other item to the inventory server to which the at least one other item is assigned and to designate high-traffic items in the assigned subset of the collection of items for each item for which the inventory server receives associated inventory read requests at a rate higher than a threshold.
However, Douglas et al discloses an ecommerce high volume order management system and method, further comprising  a plurality of intermediate servers [0017] order capture server system, each of the plurality of intermediate servers being configured to store the inventory availability information for one or more items within the collection of items and a web server configured to receive inventory read requests for items included in the collection of items [0024] FIG. 1 illustrates an exemplary high volume order capture system for purchasing products online in accordance with the techniques described herein. In such a system, shoppers or customers 102 access web stores on e-commerce or vendor web sites 104 via a communication network 106, such as, for example, the internet, in order to purchase downloadable or physical items. Each web store operator 104 offering a software manufacturer's software product for purchase and download may further be designated as a distributor 104. A single distributor 104 may host multiple customer-facing e-commerce sites. Each web site may be integrated with a plurality order taker pods 108 that receive orders from the various sites based on technical or other requirements. Each pod 108 contains application servers and a replication of the operational data store (ODS) that captures and records orders taken within the pod and which are later synced with a primary ODS. The pods 108 are further integrated with an ecommerce suite 110 of modules and services that facilitate a full service online store 112. As illustrated in FIG. 1, the ecommerce suite 112 may be comprised of the following modules: shopping cart services 114, download management 116, an order processing engine 118, web analytics 120, inventory 122, activation module 124, web site and content 126, and an email system 128.; send[ing] the respective inventory read request for the at least one other item to an intermediate server from among the plurality of intermediate servers; and for at least one of the items indicated as being a high traffic item, send[ing] the respective inventory read request for the at least one other item to the inventory server to which the at least one other item is assigned and to designate high-traffic items in the assigned subset of the collection of items for each item for which the inventory server receives associated inventory read requests at a rate higher than a threshold  [0047] Referring now to FIG. 6, a chain of command for business rules applied to order processing 512 is illustrated. In this example, orders are captured in a file 602. The batch query 604 runs periodically (for example, once every minute) retrieves 10,000 open orders in order of their time stamp (i.e. PIL indicator). In exemplary rule 1 606, if a user enters more than one order for different products in that batch then the order with inventory status of green takes greater preference than one with yellow than one with red. Duplicates are rejected 608. Those preferred orders are then rejected 610 if they are in complete, pending or wait list states and have a count of greater than 2 for a given credit card number. The orders remaining after application of that rule are searched for duplications of login ID 612, and if duplications are found in complete, pending or waitlist states they are rejected 614. These remaining orders are further filtered to apply all remaining business rules 616, and are then fed back into a cleansed data file. 	
The applied prior art does not appear to explicitly disclose wherein the high traffic item is determined by searches for inventory availability information. 
However, Wu et al discloses systems and methods for predicting sales of items listings, wherein the high traffic item is determined by searches for inventory availability information (see at least paragraph [0023] to Wu et al “item popularity refers to how often is a particular item searched for or purchased within a network-based marketplace. In an example, item popularity can be used to evaluate how often words in an item's title are used as keywords for searches within the network-based marketplace. A query log for a network-based marketplace search engine can reflect the distribution of the keywords that potential buyers are interested in. In this example, a daily query log can be leveraged along with item titles to determine item popularity. Item popularity can be calculated with the following equation:
Item Popularity = j Q ( term j ) ##EQU00002##
Where the title of item i has j terms, and Q(term.sub.j) denotes the query frequency of term j. If the terms of an item title are very popular in a query log, the items may be exposed within search results frequently, making the item more likely to be sold”).

The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The examiner submits that the combination of the teaching of the system and method of estimation of third party inventory, as disclosed by Waldman et al and the ecommerce high volume order management system and method, as taught by Douglas et al, and further in view of Wu et al, in order to reduce server load and prevent lag and maintain system efficiency, could have been readily and easily implemented, with a reasonable expectation of success.  As such, the aforementioned combination is found to be obvious to try, given the state of the art at the time of filing.  

	
Examiner’s Note: 
All claim limitations have been considered. Additionally, all words in the claims havebeen considered in judging the patentability of the claims against the prior art. SeeMPEP 2106 II C. The following language is interpreted as not further limiting the scopeof the claimed invention. See MPEP 2106 II C. Claim limitations that contain statement(s) such as "if, may, might, can, or could”, contain optional language. As matter of linguistic precision, optional claim elements do not narrow claim limitations, since they can always be omitted.Claim limitations that contain statement(s) such as "wherein, whereby”, that fail to further define the steps or acts to be performed in method claims or the discrete physical structure required of system claims.The subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional, but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. See MPEP § 2106 II CRegarding claim 2, the prior art discloses the system of claim 1, wherein, for the at least one of the items indicated as being one of the high traffic items, the web server is configured to receive a response from the intermediate server, and for the at least one other of the items indicated as not being one of the high traffic items, the web server is configured to receive a response from the inventory server wo which the at least one other item is assigned (see at least paragraph [0021] to Waldman et al). Regarding claim 3, the prior art discloses the system of claim 1, wherein, in response to an item, from the items, being purchased, the web server is configured to send write requests to the inventory server to which the item is assigned to for updating the inventory availability information for the item (see at least paragraph [0041] to Waldman et al). Regarding claim 4, the prior art discloses the system of claim 1, wherein the inventory server is configured to provide an indication to the plurality of intermediate servers and the web server that each item is a high-traffic item or is not one of the high traffic items (see at least paragraph [0039] to Waldman et al “Exemplary feature properties include brand, price, product type (e.g., disposable diapers, instant coffee, etc.), product category (e.g., electronics, automotive, etc.), seasons and holidays, shelf life, manufacturers, delivery schedules, end-of-life, end-of-sale, popularity (e.g., customer review, ratings, etc.), in-store inventory, purchase history, etc”). Regarding claim 5, the prior art discloses the system of claim 1, wherein the inventory availability information includes location information (see at least paragraph [0018] to Waldman et al “for items across retail locations and within individual retail locations”). Regarding claim 6, the prior art discloses the system of claim 1, wherein for the at least one of the items indicated as being one of the high-traffic items, at least one of the plurality of intermediate servers is configured to request the inventory availability information from the inventory server  to which the at least one of the items is assigned at a predetermined time interval (see at least paragraph [0018] to Waldman et al “For example, shopping platform 110 may set the inventory request interval for an item”). Regarding claim 7, the prior art discloses the system of claim 6, wherein the predetermined time interval is every two seconds (see at least paragraph [0018] to Waldman et al “In another embodiment, shopping platform 110 automatically sets and/or updates the interval(s)”). Regarding claim 8, the prior art discloses the system of claim 1, wherein the plurality of intermediate servers store inventory availability information for less than all items offered by the retailer (see at least paragraph [0017] to Waldman et al). Regarding claim 9, the prior art discloses the system of claim 1, wherein the plurality of intermediate servers store inventory availability information for all items that are high-traffic items (see at least paragraph [0018] “Additionally, shopping platform 110 may determine from the history of inventory values if an item has a regular restocking interval. For example, the history of inventory values may indicate that an item is restocked to the same inventory value on a weekly basis. Shopping platform 110 may then set the interval to request an update on the inventory of an item to occur one or multiple times during the determined restocking interval”). Regarding claim 10, the prior art discloses the system of claim 1, wherein the web server is configured to remove an item from the items indicated as the high traffic items when inventory read requests for the item are received at a rate below the threshold (see at least paragraph [0042] to Douglas et al “in a preferred embodiment, the order capture server has an in-memory count of remaining inventory for all products, and if an order is captured for a product whose inventory is below a configured threshold, an appropriate thank-you page is returned. This provides a buffer during the period in which the availability of the product is likely to be determined by how many orders in the processing queue are discarded and inventory is re-allocate back to the order capture servers”). Claims 11-16 and 18-20 each contain recitations substantially similar to those addressed above and, therefore, are likewise rejected.
Regarding claim 21, the prior art discloses the system of claim 1, wherein the threshold represents a rate at which at least one of the plurality of inventory servers cannot respond accurately to inventory read requests. (see at least paragraph [0042] to Douglas et al “in a preferred embodiment, the order capture server has an in-memory count of remaining inventory for all products, and if an order is captured for a product whose inventory is below a configured threshold, an appropriate thank-you page is returned. This provides a buffer during the period in which the availability of the product is likely to be determined by how many orders in the processing queue are discarded and inventory is re-allocate back to the order capture servers”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
The examiner has considered all references cited on the Information Disclosure Statement submitted by Applicant, PTO-1449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687